DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-9, 11-19 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, see pages 11-16, filed 09/22/2021, with respect to the previous 35 USC 101 rejection have been fully considered and are persuasive.  The previous 35 USC 101 rejection has been withdrawn. 

In light of Applicant’s amendments to the claims, Applicant’s arguments, see pages 16-18, filed 09/22/2021, with respect to the previous 35 USC 112(b) rejection have been fully considered and are persuasive.  The previous 35 USC 112(b) rejection has been withdrawn. 

In light of Applicant’s amendments to the claims, Applicant’s arguments, see pages 19-20, filed 09/22/2021, with respect to the previous 35 USC 103 rejection have been fully considered and are persuasive.  The previous 35 USC 103 rejection has been withdrawn. 

The closest prior art of record is US 20190005812, (hereinafter Matus), and US 20180339712 (hereinafter Kislovskiy).

The primary prior art reference Matus discloses an invention that a method for traffic characterization associated with a vehicle including collecting a movement dataset sampled at least at one of a location sensor and a motion sensor associated with the vehicle, during a driving session associated with movement of the vehicle; extracting a set of features from the movement dataset associated with movement of the vehicle during the driving session; and determining one or more traffic-related characteristics associated with the vehicle based on the set of features. However, Matus does not explicitly disclose at least wherein the previously detected vehicle events that involved the particular vehicle operator are weighed more heavily in determining the individual route values than the previously detected vehicle events that did not involve the particular vehicle operator.

The next prior art reference Kislovskiy discloses an invention to provide an on-trip monitoring system for an on-demand transportation service can receive log data from autonomous vehicles operating throughout a given region. Based on a set of triggering conditions, the on-trip monitoring system can transmit switching commands to cause the AVs to switch between software versions and/or operative modes.  The AV software management system can collect historical data of harmful events for the given region. However, Kislovskiy does not explicitly teach at least wherein the previously detected vehicle events that involved the particular vehicle operator are weighed more heavily in determining the individual route values than the previously detected vehicle events that did not involve the particular vehicle operator.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system configured for creating and using risk profiles for fleet management of a fleet of vehicles, wherein the risk profiles characterize values representing likelihoods of occurrences of vehicle events, wherein the values are based on previously detected vehicle events, the system comprising: 
one or more hardware processors configured by machine-readable instructions to: 
obtain vehicle event information for vehicle events that have been detected by the fleet of vehicles, wherein the vehicle event information for the vehicle events includes locations of the vehicle events, vehicle types involved in the vehicle events, and types of the vehicle events; 
aggregate the vehicle event information for multiple ones of the events to create one or more of a first risk profile, a second risk profile and/or a third risk profile, wherein the first risk profile is specific to individual locations, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events at the individual locations, wherein the second risk profile is specific to individual vehicle types, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events pertaining to the individual vehicle types, wherein the third risk profile is specific to individual types of the vehicle events, wherein the third risk profile characterizes a third set of values representing likelihoods of occurrences of vehicle events of the individual types of the vehicle events; 

determine a set of routes from the point of origin to the target destination, wherein the set of routes includes at least two different routes; 
determine individual route values for individual routes in the set of routes, wherein the individual route values represent likelihoods of occurrences of vehicle events along the individual routes in the set of routes, wherein determining the individual route values is based on one or more of the first risk profile, the second risk profile, and the third risk profile, wherein determining the individual route values is based on previously detected vehicle events, wherein the previously detected vehicle events that involved the particular vehicle operator are weighed more heavily in determining the individual route values than the previously detected vehicle events that did not involve the particular vehicle operator, wherein the set of routes includes a first route and a second route, wherein the determinations include a first determination of a first individual route value for the first route and a second determination of a second individual route value for the second route; 
responsive to the first individual route value being lower than the second individual route value, select the first route from the set of routes; and 
provide the selected first route to the particular vehicle. 

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:

obtaining vehicle event information for vehicle events that have been detected by the fleet of vehicles, wherein the vehicle event information for the vehicle events includes locations of the vehicle events, vehicle types involved in the vehicle events, and types of the vehicle events; 
aggregating the vehicle event information for multiple ones of the events to create one or more of a first risk profile, a second risk profile and/or a third risk profile, wherein the first risk profile is specific to individual locations, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events at the individual locations, wherein the second risk profile is specific to individual vehicle types, wherein the second risk profile characterizes a second set of values -6-Ghanbari, et al. - 16/400,841Attorney Docket No.: 45YN-288266representing likelihoods of occurrences of vehicle events pertaining to the individual vehicle types, wherein the third risk profile is specific to individual types of the vehicle events, wherein the third risk profile characterizes a third set of values representing likelihoods of occurrences of vehicle events of the individual types of the vehicle events; 
obtaining a point of origin for a particular vehicle and a target destination the particular vehicle is intended to reach, wherein the particular vehicle has a particular vehicle type, and wherein the particular vehicle is being operated by a particular vehicle operator; 
determining a set of routes from the point of origin to the target destination, wherein the set of routes includes at least two different routes; 

responsive to the first individual route value being lower than the second-7-Ghanbari, et al. - 16/400,841 Attorney Docket No.: 45YN-288266individual route value, selecting the first route from the set of routes; and 
providing the selected first route to the particular vehicle.

Claims 2-9, 12-19 depend from Claims 1, 11 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants should take note of the prior art in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668